      Case 1:19-cv-06264-LGS-JLC Document 155 Filed 06/03/21 Page 1 of 1




June 3, 2021

BY ECF

Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street, New York, New York 10007

Re: Dino Antolini v. Kenneth Rosenblum, Bernice Rosenblum, Village Realty LLC, Jorge
Guzman, and Lamano West Village LLC, 19-CV-06264 (DAB)

Dear Judge Schofield,

Pursuant to the Court’s Order of May 27, 2021 (ECF Doc 153), the Landau Group, PC, wishes to
inform the Court that they have only been retained by Lamano West Village, LLC, and are only
representing Lamano West Village, LLC in this action. The Landau Group law firm has not been
retained to represent Jorge Guzman in his individual capacity in this action. Further, pursuant to
the Court’s Order, The Landau Group filed an appearance on behalf of Lamano West Village on
May 27, 2021. (See ECF Doc No. 154.)

Thank you.


                                             Respectfully submitted,

                                             THE LANDAU GROUP, PC

                                             /s/ Zachary R. Landau
                                             ____________________
                                             Zachary R. Landau
Cc: Stuart Finkelstein (via ECF)




                                                                                                 1
